DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 09/01/21 is acknowledged.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities: The limitation “the integrated electronic element module” lines 6-7 of claim 1 and line8 of claim 6 appear to lack insufficient antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. (US PUB. 2017/0148744).
Regarding claim 1, Carson teaches a substrate-less integrated electronic element module for a semiconductor package, comprising: 
at least two electronic elements (one of the ordinary skill would read components 120 and/or 130 as electronic elements), each of the at least two electronic elements having first electrical connectors (122, 112, 114 and/or 132, Fig. 5-7 and Fig. 24-25); and 
a first molding compound 140 encapsulating the at least two electronic elements, the first molding compound 140 comprising a first planar surface (top surface) and an opposing second planar surface (bottom surface) of the integrated electronic element module 150 (Fig. 5-7 and Fig. 24-25), 
wherein each of the first electrical connectors is directly exposed on the first planar surface of the integrated electronic element module (prior to the formation of components 124 & 134, the first electrical connectors are exposed, see Fig. 5-7 and Fig. 24-25. Furthermore, Carson expressly describes 112, 122 & 132 as exposed terminals).  
Regarding claim 2, Carson teaches the integrated electronic element module according to claim 1, wherein the at least two electronic elements comprise a combination of one or more of the following: a multi- layered ceramic capacitor, a silicon-based capacitor, a resistor, an inductor, an application specific integrated circuit die, a general purpose integrated circuit die, a wafer-level chip-scale package (WLCSP), and a quad flat no-lead package low dropout (QFN/LDO) (see Para [0051]). 

Regarding claim 4, Carson teaches the integrated electronic element module according to claim 1, further comprising conductive bumps 124 formed on each of the first electrical connectors 122, wherein top surfaces of the conductive bumps are all coplanar with each other (Fig. 25, said claim feature would have been obvious and within the ordinary skill in view of Carson).  

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carson et as applied to claim 1 above, and in further view of Zhang et al. (US PUB. 9,832,883).
Regarding claim 5, Carson is silent on the integrated electronic element module according to claim 1, wherein the first electrical connectors have a gap smaller than 10 um between closest adjacent first electrical connectors. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Zhang teaches in column 5, lines 55-60 and claim 5, wherein a first electrical connectors have a gap smaller than 10 um between closest adjacent first electrical connectors. As such, said claim feature would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working .
Allowable Subject Matter
Claims 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor package, comprising: a substrate-less integrated electronic element module, comprising: at least two electronic elements, each of the at least two electronic elements having first electrical connectors; and a first molding compound encapsulating the at least two electronic elements, the first molding compound comprising a first planar surface and an opposing second planar surface; a semiconductor device comprising second electrical connectors; a second molding compound encapsulating the integrated electronic element module and the semiconductor device, the second molding compound comprising a third planar surface and an opposing fourth planar surface, the third planar surface being closer to the first planar surface than the second planar surface; and a redistribution layer formed over the third planar surface; wherein each of the first electrical connectors is directly exposed on the first planar surface, and is electrically connected to the redistribution layer, and wherein each of the second electrical connectors of the semiconductor device extends to the third planar surface, and is electrically connected to the redistribution layer.  
Claims 7-17 are allowed as being directly or indirectly dependent of the allowed independent base claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894